Title: From Thomas Jefferson to George Jefferson, 21 February 1801
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Washington Feb. 21. 1801.

I inclose you another letter from mr Lieper, written after a further examination of the tobo. you will find it turns out that the tobacco has [never] been wet, nor otherwise injured, except one hhd, & whether that was [wet] between Richmd & Philadelphia is uncertain; that the [pretended?] great deficiencies in weight are entirely retracted: that the tobacco is not as good in quality by about ¾ Doll. pr. Cwt. as that of the preceding year, which you [knew was] the finest tobacco [yet  ever known] in Virginia; and when I sold that [crop] to mr Lieper I told him he would probably never get such another from me. he says that Clarke’s tobo. has been badly handled. on this subject I [shall] write to Clarke. it seems that messrs. J. & W. had happened to recieve [some] good crops of some other persons, which they say (but Lieper has not [seen proof]) are superior to mine, at 5¼ & 5½ Dollars. on this ground they have thought proper to hazard the insinuation of fraud in myself personally.—be so good as to return me this & the former letter, and take no trouble [about] further enquiry as to the duckings of the tobacco which never happened. I am Dear Sir
Your’s affectionately

Th: Jefferson
 

P.S. I wrote the above under the impression that I had already inclosed you mr Leiper’s first letter of Feb. 11. I find I had not done it, & therefore now do it

